Citation Nr: 0732874	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  04-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to an increased rating for left fifth 
metatarsal fracture, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran was scheduled to testify before a Veterans Law 
Judge at the RO in February 2007, but failed to appear for 
his hearing.

The issues of entitlement to an increased rating for left 
fifth metatarsal fracture and service connection for back and 
eye disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in August 2004 denied service 
connection for hypertension; the veteran submitted a timely 
notice of disagreement.

2.  A Statement of the Case was issued in July 2005, and the 
notice letter to the Supplemental Statement of the Case was 
dated in July 2005.

3.  The veteran's substantive appeal was dated October 7, 
2005, and received by the AOJ on October 14, 2005.




CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal of the 
August 2004 rating decision; thus, the Board has no 
jurisdiction to consider an appeal stemming from that rating 
decision.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claims were received after 
the enactment of the VCAA.

A July 2002 letter discussed the evidence necessary to 
support a claim for service connection.  He was asked to 
identify information pertaining to treatment or other 
evidence not previously identified.  The letter informed the 
veteran that VA would make reasonable efforts to help him 
obtain evidence supportive of his claim.

A December 2002 letter discussed the evidence necessary to 
establish a higher rating.  The veteran was asked to identify 
evidence supportive of his claim.  The letter told the 
veteran how VA would assist him in obtaining evidence.

A January 2003 letter described the evidence necessary to 
support the veteran's claims for service connection.  He was 
asked to identify evidence.  The letter explained how VA 
would assist him.  The evidence previously received was 
discussed.  

A December 2004 letter described the evidence and information 
necessary to support the veteran's claims.  The evidence of 
record was listed.  The veteran was told how VA would assist 
him.  

In March 2006 the veteran was informed of the manner in which 
VA establishes disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  He 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran was afforded the 
opportunity to testify before a Veterans Law Judge but failed 
to appear for his hearing.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.




Analysis

Timeliness of Substantive Appeal in the Matter of 
Entitlement to Service Connection for Hypertension

A substantive appeal consists of a properly completed VA Form 
9, Appeal to Board of Veterans' Appeals, or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction (AOJ) mails the 
statement of the case (SOC) to the veteran or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b).  If a claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, he or she is statutorily barred from appealing the 
RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  By 
statute, questions as to the timeliness or adequacy of a 
substantive appeal are determined by the Board.  38 U.S.C.A. 
§ 7105(d)(3). See 38 C.F.R. § 20.101(d).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. App. 
231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

In August 2004 the RO issued a rating decision which denied 
service connection for hypertension.  The RO received the 
veteran's notice of disagreement in November 2004.  The SOC 
was issued on July 8, 2005, and the notice letter 
accompanying the SOC was dated July 12, 2005.  The veteran's 
VA Form 9, dated on October 7, 2005, was received by the RO 
on October 14, 2005.

VA notified the veteran in an April 2007 letter that his 
substantive appeal had been untimely filed explained the 
jurisdictional defect; the veteran was granted a period of 
time to present argument or evidence relevant to the 
jurisdictional question and was provided with his appellate 
rights.  The veteran has not responded to the Board's April 
2007 letter regarding this matter.

The evidence as outlined above is not in dispute.  Thus, the 
question presented to the Board is purely legal.  
Specifically, whether the VA Form 9, Appeal to Board of 
Veterans' Appeals, submitted to VA on October 14, 2005 is 
deemed to be timely within the parameters of the statutes and 
regulations absent any consideration of good cause.

The time limit for filing a substantive appeal was in 
September 2005, as the veteran was provided with a statement 
of the case on July 12, 2005.  The veteran's VA Form 9, 
Appeal to Board of Veterans' Appeals, received on October 14, 
2005, was subsequent to the September 2005, deadline for 
perfecting the appeal.  There is no evidence of record that 
the AOJ received a request from the veteran asking for an 
extension of time to file a substantive appeal.  Thus, the 
Board finds that the veteran did not timely file a 
substantive appeal to the August 2004 rating decision.  The 
Board also notes that the substantive appeal was signed and 
dated by the veteran after the due date.  As such, the 
document could not have been received or post-marked prior to 
the date the document was signed and dated.  Therefore, the 
AOJ could not have accepted the document as timely filed.  
See Marsh v. Nicholson, 19 Vet. App. 381 (2005).

As a final note, the Board points out that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA) do not apply to this appeal as the law as mandated 
by statute is dispositive of the claim.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  The VCAA essentially 
clarifies VA's duty to notify claimants of any information 
that is necessary to substantiate a claim for benefits and 
codifies VA's duty to assist.  Because the facts of this case 
are not in dispute and this case involves pure statutory 
interpretation, the VCAA is inapplicable and need not be 
further discussed.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2006).

ORDER

The claim of entitlement to service connection is dismissed.


REMAND

The veteran's service medical records show that he reported 
low back pain in May 1974, and provided a history of having 
been struck by a car one year previously.  Upon physical 
examination, the impression was low back pain versus 
malingering.  The veteran was referred to physical therapy.  
A May 1974 physical therapy consultation report indicates 
that the veteran was given written and verbal instructions in 
exercises for his back and that he incurred no difficulty in 
performing the prescribed exercises.  He was discharged from 
the physical therapy clinic.

On service discharge in October 1977, the veteran endorsed 
recurrent back pain and eye trouble.  In the physician's 
summary and elaboration of all pertinent data, the examiner 
noted the veteran's report of dark spots before his eyes for 
more than one year, and that the veteran had not sought 
treatment.  With respect to the veteran's report of back 
problems, the examiner noted recurrent back pain from muscle 
spasms, with no treatment required.  On physical examination, 
the same physician concluded that the veteran's spine and 
eyes were normal.  

The AOJ did not order a VA examination.

Service medical records show that the veteran sustained a 
fracture to the proximal left fifth metatarsal in January 
1975.  VA treatment records dating to late 2002 show that the 
veteran complained of pain in his left foot.  

The record of a private bone scan conducted in October 2002 
indicates that an arthritic process should be considered in 
the fifth digit of the left foot.  VA treatment records 
indicate a recurrent neuroma, and that the veteran received 
injections for pain management.

The veteran has not been afforded a VA examination of his 
left foot disability.  The Board concludes that a 
comprehensive examination is necessary to determine the 
nature and extent of the residuals of the fracture that 
occurred in service.

In light of the above discussion, the Board has determined 
that additional development is necessary prior to further 
consideration of the veteran's claim for an increased rating 
for his left foot disability.  Accordingly, the case is 
REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his left foot, to 
determine the nature and extent of the 
residuals of the fractured proximal left 
fifth metatarsal.  All clinical residuals 
of the in-service fracture should be 
identified, to include whether the 
neuromas are related to the service-
connected fracture.  Any functional 
impairment caused by the disability 
should be discussed, to include pain and 
limitation of motion.  

The examiner should also provide the 
rationale for all opinions expressed, to 
include a discussion of other pertinent 
evidence of record where indicated.

2.  The veteran should be scheduled for 
examinations of the back and eyes.  Thee 
examiner should determine if there is any 
disability.  If a disability is 
identified, the examiner should determine 
whether there is a relationship to the 
in-service complaints.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


